                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                       Criminal No. 07-174(1) (JRT/JJG)

                                 Plaintiff,
                                              ORDER DENYING DEFENDANT’S
 v.                                              MOTION FOR REDUCED
                                                      SENTENCE
 ANTWOYN TERRELL SPENCER,


                                Defendant.


      Erica H. MacDonald, United States Attorney, and Michael L. Cheever,
      Assistant United States Attorney, OFFICE OF THE UNITED STATES
      ATTORNEY, 300 South Fourth Street, Suite 600, Minneapolis, MN 55415,
      for plaintiff.

      Antwoyn Terrell Spencer, No. 14781-0401, Federal Correctional Institution
      – Sandstone, P.O. Box 1000, Sandstone, MN 55072, pro se defendant.


      In September 2007, a jury found Defendant Antwoyn Terrell Spencer guilty of three

counts of a ten-count indictment: Count 1 – conspiracy to distribute 5 kilograms or more

of powder cocaine and 50 grams or more of crack cocaine in violation of 21 U.S.C. §§ 841

(a)(1) and (b)(1)(A) and 846; Count 4 – attempted possession with intent to distribute 5

kilograms or more of powder cocaine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)

and 846; and Count 8 – money laundering in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i).

(Indictment at 1-5, May 21, 2007, Docket No. 1 (on file with Court); Jury Verdict, Sept.

18, 2007, Docket No. 144.) At sentencing, the Court determined Spencer’s sentencing

guideline range to be 324 to 405 months. (Sentencing Tr. at 15-17, Mar. 9, 2009, Docket
No. 321.) The Court sentenced Spencer to 324 months’ imprisonment and 10 years of

supervised release on Counts 1 and 4. (Sentencing J. at 2-3, Jan. 15, 2009, Docket No.

294.) On Count 8, the Court sentenced Spencer to 240 months’ imprisonment (the statutory

maximum) with 3 years of supervised release. (Id.) The sentences were to be served

concurrently. (Id.) Spencer appealed his conviction and sentence, but the Eighth Circuit

affirmed. United States v. Spencer, 592 F.3d 866, 882 (8th Cir. 2010).

        Spencer now brings a Motion to Reduce Sentence pursuant to the Fair Sentencing

Act of 2010 and the First Step Act of 2018 (“First Step Act Motion”). (First Step Act Mot.,

Apr. 15, 2019, Docket No. 443.) Because Spencer’s offenses are not covered by the First

Step Act, he is not eligible for a reduction in sentencing, and the Court will deny his First

Step Act Motion.

        Spencer has also filed two motions asking the Court to expeditiously process his

First Step Act Motion, (Mot., May 10, 2019, Docket No. 451; Mot., May 28, 2019, Docket

No. 454); a motion requesting a sentencing hearing, (Mot., June 14, 2019, Docket No. 455);

and a motion seeking to amend his First Step Act Motion and asking the Court to stay

resolution of his First Step Act Motion pending the outcome of a habeas petition he has

filed, (Am. Mot., June 21, 2019, Docket No. 456). The Court will deny these motions as

moot.




                                             -2-
                                     DISCUSSION

I.    STANDARD OF REVIEW

      Under 18 U.S.C. § 3582(c), a “court may not modify a term of imprisonment once

it has been imposed,” with some exceptions. One such exception is when a sentence

modification is “expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B).

      After Spencer was sentenced, Congress enacted the Fair Sentencing Act of 2010,

which increased the amount of crack cocaine needed to trigger certain statutory mandatory

minimums. See Fair Sentencing Act of 2010, PL 111-220, Aug. 3, 2010, 124 Stat. 2372.

A 10-year mandatory minimum sentence for offenses involving crack cocaine is now

triggered by 280 grams, not 50 grams. See id. (amending 21 U.S.C. § 841(b)(1)(A)(iii)).

A 5-year mandatory minimum sentence for offenses involving crack cocaine is now

triggered by 28 grams, not 5 grams. See id. (amending 21 U.S.C. § 841(b)(1)(B)(iii)). The

Fair Sentencing Act also eliminated the statutory mandatory minimum sentence for simple

possession of crack cocaine. See id. (amending 21 U.S.C. § 844(a)). However, the Fair

Sentencing Act was not made retroactively applicable to sentences imposed before its

enactment.

      In 2018, Congress enacted the First Step Act, which allows a sentencing court to

“impose a reduced sentence” on a defendant who committed a “covered offense” as if the

Fair Sentencing Act “were in effect at the time the covered offense was committed.” See

First Step Act of 2018, PL 115-391, December 21, 2018, 132 Stat 5194, 5222. A “covered

offense” is defined by the First Step Act as an offense (1) whose penalty was modified by




                                           -3-
the Fair Sentencing Act and (2) that was committed before passage of the Fair Sentencing

Act. Id.

       The First Step Act does not make a sentence reduction automatic; rather, the

defendant, the Director of the Bureau of Prisons, an attorney for the United States, or the

court itself must move for such a reduction. Id. Furthermore, granting a First Step Act

motion is left to the discretion of the court, and a motion for reduced sentence under the

First Step Act can only be made once. Id.

II.    SPENCER’S FIRST STEP ACT MOTION

       The jury found Spencer responsible for at least five kilograms of powder cocaine

on both Counts 1 and 4, in addition to finding him responsible for at least 50 grams of crack

cocaine on Count 1. 1 Because both Counts 1 and 4 involved at least five kilograms of

powdered cocaine, they triggered the statutory penalty set by 21 U.S.C. § 841(b)(1)(A)(ii),

which was not modified by the Fair Sentencing Act. Because the statutory penalties for

Spencer’s powder cocaine offenses in Counts 1 and 4 were not modified by the Fair

Sentencing Act, the offenses are not “covered offenses” under the First Step Act.

       Likewise, the statutory penalty for money laundering in Count 8 was not impacted

by the Fair Sentencing Act; thus, the offense is not covered by the First Step Act.




       1
         Notably, the Probation Office determined that Spencer was responsible for at least 213
kilograms of powder cocaine and at least 56 kilograms of crack cocaine. (PSR ¶¶ 28, 37 (on file
with Court).) The Court adopted these findings, emphasizing that that the drug quantity attributed
to Spencer was more than 40 times the amount necessary to reach the highest base offense level
of 38. (Sentencing Tr. at 14.)



                                               -4-
       Because none of Spencer’s offenses of conviction are covered offenses under the

First Step Act, he is not eligible for a sentence reduction under the First Step Act. In other

words, even if the Fair Sentencing Act had been in effect when Spencer committed the

offenses, the statutory penalties would have been the same, and he would have received

the same sentences. 2 As such, the Court will deny Spencer’s First Step Act Motion.


III.   ADDITIONAL MOTIONS

       Because the Court will deny Spencer’s First Step Act Motion, it will also deny his

motions to rule on the First Step Act Motion expeditiously as moot.

       Spencer is not eligible for a reduced sentence; thus, his motion for a sentencing

hearing is moot and will be denied as such.

       Finally, Spencer’s motion to amend his First Step Act Motion and request that the

Court stay its resolution will be denied as moot. No new argument or allegation could

entitle Spencer to a reduced sentence under the First Step Act. Review of his conviction,

the text of the Fair Sentencing Act, and the text of the First Step Act conclusively shows

that he is not entitled to a reduced sentence. The outcome of any habeas petition would

likewise not affect the resolution of Spencer’s First Step Act Motion. If Spencer were to

succeed on a habeas petition and the Court were to vacate his convictions, his motion for a

reduced sentence would be moot because there would be no sentence to reduce.




       2
         Even if Spencer were entitled to resentencing on Count 1, the only count of conviction
involving crack cocaine, his sentence would be unaffected as a practical matter because his
sentence on Count 4 would not be reduced, and he is serving all three sentences concurrently.

                                              -5-
                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1.       Defendant’s Motion for Reduced Sentence Pursuant to Section 404 of the

First Step Act [Docket No. 443] is DENIED;

      2.       Defendant’s Motion for Immediate Ruling [Docket No. 451] and Motion to

Without Delay Grant Motion [Docket No. 454] are DENIED as moot;

      3.       Defendant’s Motion for Sentencing Hearing [Docket No. 455] is DENIED

as moot; and

      4.       Defendant’s Motion to Amend his First Step Act Motion [Docket No. 456]

is DENIED as moot.



DATED: July 26, 2019                      __________                     _________
at Minneapolis, Minnesota.                         JOHN R. TUNHEIM
                                                        Chief Judge
                                                 United States District Court




                                          -6-
